Marathon Oil Corporation,
                                                                    Marathon Oil EF LLC, and
                                                                      Plains Exploration &
                                                                           Producing s


                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 3, 2014

                                     No. 04-14-00650-CV

Michael A. CERNY and Myra L. Cerny, Individually and as Next Friends of Cameron A. Cerny,
                                       A Child,
                                      Appellants

                                               v.

   MARATHON OIL CORPORATION, Marathon Oil EF LLC, and Plains Exploration &
                        Producing Company,
                             Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 13-05-00118-CVK
                           Honorable Stella Saxon, Judge Presiding

                                        ORDER
       On November 24, 2014, appellants filed a “Motion to Transmit Portions of Original
Clerk’s Record” asking this Court to direct the Karnes County District Clerk to transmit the
following original records to the Clerk of this Court: Exhibits 5, 7, 8, and 9 to the Marathon
Motion for Summary Judgment (filed under seal on June 18, 2014) and Plaintiffs’ Response to
Motion for Summary Judgment (filed on or about July 11, 2014).

         The motion is GRANTED. See TEX. R. APP. P. 34.5(f) (“On any party’s motion . . ., the
appellate court may direct the trial court clerk to send it any original document.”). The Karnes
County District Clerk is therefore ORDERED to file a supplemental record containing Exhibits
5, 7, 8, and 9 to the Marathon Motion for Summary Judgment (filed under seal on June 18, 2014)
and Plaintiffs’ Response to Motion for Summary Judgment (filed on or about July 11, 2014) by
mailing the original copies to this Court within 10 days of the date of this order.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court